Citation Nr: 0603372	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04 01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a rash on buttocks.

3. Entitlement to service connection for a right knee 
impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2002 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1. The preponderance of evidence is against finding that any 
current bilateral hearing loss is related to the veteran's 
military service.

2. No competent medical evidence shows that the veteran 
currently has a rash of the buttocks. 

3. No competent medical evidence shows that the veteran 
currently has a right knee impairment.


CONCLUSIONS OF LAW

1. The veteran's hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

2. A rash on the buttocks was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).



3. A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated December 2001, June 2002, and October 2002, 
the RO notified the veteran of the VCAA and that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the veteran of his opportunity to submit additional 
evidence to support his appeal, as he was requested to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  The RO obtained the veteran's 
service medical records and contacted private doctors the 
veteran identified as having relevant records to be 
considered in his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in November 2003 in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board notes that 
additional evidence was developed with respect to the 
veteran's claim, and that the SOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefits sought, and contained the pertinent language 
from the duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the letter notifying the 
veteran of the VCAA may not have technically informed him of 
each element of the VCAA, the veteran was nonetheless 
properly notified of all the provisions of the VCAA.  The 
Board finds that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Board finds in this case that the 
veteran has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc), 
vacated on other grounds sub nom., Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-22.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In the absence of proof of a present disability, 
there is no valid claim presented.  38 U.S.C.A. § 1110; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
preexisting injury disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity or symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Furthermore, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitiz v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-149 (2001) (discussion of all evidence 
by Board not required when Board supports decision with 
thorough reasons and bases regarding relevant evidence).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board finds that the evidence of record 
does not show that the veteran's current diagnosis of hearing 
loss is related to service.  Initially, the Board notes that 
the veteran does currently have a level of hearing loss 
sufficient to be considered a disability under 38 C.F.R. § 
3.385.  However, the veteran's service medical records are 
completely negative for complaints of, or treatment for, any 
hearing loss disability or acoustic trauma.  The veteran's 
examination prior to active duty in December 1967 reflects a 
hearing deficit in the veteran's left ear of 40 decibels at 
4,000 Hertz, and in the right ear of 50 decibels at 4,000 
Hertz.  The diagnoses included hearing loss.  There is no 
evidence to show that the veteran was treated in service for 
hearing loss, and the report of the veteran's separation 
examination dated October 1970 found the veteran's ears to be 
normal, and noted a hearing test result of 15/15 to both 
spoken and written voice.  Thus, while it appears that the 
veteran may have had a level of hearing loss prior to his 
entry into service, with no evidence having been presented to 
show the veteran had any hearing loss during service, and 
with the veteran's separation examination showing a normal 
level of hearing, the Board finds that the preponderance of 
the evidence of record does not show that his hearing loss is 
related to service.  Furthermore, while the veteran does have 
hearing loss currently, no evidence has been presented dated 
any earlier than May 2000, nearly 30 years after the 
veteran's separation from service, to show that the veteran 
was diagnosed with hearing loss.  Therefore, with the 
preponderance of the evidence of record indicating that the 
veteran experienced no increase in his hearing loss in 
service, and with no competent evidence having been presented 
to indicate that the veteran's current hearing loss is 
related to service, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for hearing loss by way of incurrence or 
aggravation.

Again, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a rash on 
the buttocks.  In this regard, the Board notes that no 
evidence has been presented to show that the veteran has, at 
any time, prior to, during, or subsequent to service, been 
treated for, or had a diagnosis of, a rash on the buttocks.  
The veteran's service medical records do show that in service 
in April 1970, he injured his buttocks in a fall.  Although 
he did develop a large bruise at that time, there was no 
indication of any rash on his buttocks.  The only rash the 
veteran was treated for in service was in August 1970, when 
he was treated on one occasion for a rash in the groin area.  
The veteran's separation examination is completely negative 
for any findings related to a rash of any kind. 

Furthermore, there is no evidence of record subsequent to 
service showing that the veteran has, at any time, been 
diagnosed with a rash of the buttocks.  Incumbent on the 
grant of service connection for a disability is a finding 
that the veteran currently has the claimed disability.  
Therefore, with no evidence having been presented which 
indicates that the veteran incurred a rash of the buttocks in 
service, and no evidence having been presented to show that 
the veteran has ever been diagnosed with a rash of the 
buttocks at any time, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for a rash of the buttocks.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a right 
knee disability.  In this regard, the Board notes that no 
evidence has been presented to indicate that the veteran has 
any current knee disability related to service.  The 
veteran's medical records do show that he injured his right 
knee in service in May 1968; he was given a diagnosis of 
probable chondromalacia patella with questionable loose body, 
and was ordered to use crutches and an Ace bandage for three 
days; x-rays of the right knee were negative for abnormality, 
and the rest of the veteran's service records, until his 
discharge in October 1970, are completely negative for any 
further complaints of, or treatment for, any knee disability.  
The report of the veteran's separation examination dated 
October 1970 found the veteran's musculoskeletal system to be 
completely normal, with no findings related to the veteran's 
knee.  Therefore it appears that, as the veteran was treated 
only once in service for a knee disability, as there is no 
further evidence in the veteran's service medical records of 
further treatment for his knee in the over two years he spent 
in service subsequent to his initial knee injury, and as the 
veteran's separation examination dated October 1970 was 
negative for any findings related to a knee injury, that the 
veteran's knee injury in service was acute and transitory, 
and appeared to resolve without residuals.  

Furthermore, there has been no evidence presented to show 
that the veteran has a current knee disability.  The recently 
received treatment records pertaining to the veteran show 
treatment for back and hip pain, and sciatica.  While the 
veteran has reported having pain down his leg, this had been 
found to be a component of his back disability.  There has 
been no evidence presented to indicate that the veteran 
currently has any diagnosis of, or has recently received 
treatment for, any knee disability.  As noted above, 
incumbent on a grant of service connection for a disability 
is a finding that the veteran has the claimed disability.  As 
the preponderance of the evidence of record shows that the 
veteran's knee injury in service was acute and transitory and 
resolved without residuals, and as no evidence of record 
shows that the veteran currently has a knee disability, the 
Board finds that the preponderance of the evidence of record 
is against the grant of service connection for a right knee 
disability.

The Board declines to obtain a medical nexus opinion with 
respect to his claims.  There is no evidence of an increase 
in severity of hearing loss in service or for several years 
following service.  There were no findings of a buttocks rash 
in service or currently.  The veteran was treated for 
chondromalacia of the right knee in service, but he has not 
claimed or shown that he has current right knee disability or 
that it is related to service.  His specific claim, as 
repeated in his substantive appeal, is that he injured the 
knee in service.  Service connection is not granted for 
injury, unless it results in chronic disability, and the 
veteran has not claimed or shown by competent evidence that 
he has chronic right knee disability that is related to 
service.  See Wells v. Principi, 326 F.3d. 1381 (2003).  
While there are current findings of hearing loss, there is no 
true indication that hearing loss is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, the 
negative examination performed at separation from service, 
and the first suggestion of hearing loss many years after 
active duty, relating an increase in hearing loss to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a rash on buttocks is 
denied.

Entitlement to service connection for a right knee impairment 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


